DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 8/30/2018 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PGPub #2010/0181423) in view of Armstrong (US #2,670,816).
Regarding claim 1, Martin teaches a telescopic device comprising: a housing (32) having an inner side wall surface defining a bore with an open end (32 as seen in figure 2); a rod (30) having an end slidably mounted within the bore (30 as seen in figure 2) to linearly move relative to the housing along a longitudinal axis (30, and 32 as seen in figure 2, and Paragraph 8, lines 1-5) between an extended position, where the telescopic device is relatively long, and a retracted position, where the telescopic device is relatively short (30, and 32 as seen in figure 2, and Paragraph 8, lines 1-5, a piston moving telescopically within in a cylinder will inherently move between an extended position and a compressed position); and a first bearing (40) and a second bearing (46) each defining a respective bearing surface arranged to provide sliding engagement between the rod and the housing (30, 32, 40, and 46 as seen in figure 2, and Paragraph 21, lines 1-11), the first bearing being mounted relatively close to the open end of the bore (32, and 40 as seen in figure 2) and the second bearing being mounted relatively far from the open end of the bore relative to the first bearing (32,40, and 46 as seen in figure 2), wherein the second bearing is annular in shape (46 as seen in figure 3, and Paragraph 26, lines 1-3) with a central axis (46 as seen in figures 2, and 3) and has a radially outer bearing mounting surface (46 as seen in figures 3, and 4) and a radially inner bearing surface for sliding engagement with an outer surface of the rod (46 as seen in figures 2, 3, and 4, and Paragraph 21, lines 1-11). But, Martin does not teach that the outer bearing mounting surface has an arcuate cross-section, and wherein the inner sidewall surface is provided with an annular groove defining a groove mounting surface of arcuate cross-section to house and retain the second bearing.  However, Armstrong does teach that the outer bearing mounting surface has an arcuate cross-section (14 as seen in figure 2), and wherein the inner sidewall surface is provided with an annular groove (16 as seen in figure 1) defining a groove mounting surface of arcuate cross-section (16 as seen in figure 1) to house and retain the second bearing (14, and 16 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second bearing have an arcuate cross-section and to have an 
Regarding claim 2, Martin as modified by Armstrong teaches the telescopic device according to claim 1, but Martin does not teach that the annular groove and/or mounting surfaces each have an arcuate radial cross section and circumferential cross section of equal radius.  However, Armstrong does teach that the annular groove and/or mounting surfaces each have an arcuate radial cross section and circumferential cross section of equal radius (14, and 16 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mounting surface and groove to have cross-sections of equal radiuses because Martin and Armstrong are both telescoping shock absorbers with bearings. The motivation for having the mounting surface and groove to have cross-sections of equal radiuses is that it ensures that the bearing is not able to translate while it is in use while also ensuring that the bearing does not experience too much pressure from the housing which could weaken the bearing.
Regarding claim 7, Martin as modified by Armstrong teaches the telescopic device according to claim 1, wherein the inner side wall surface of the housing is formed from a material which is softer than the material from which a majority of rod is formed from (Paragraph 23, lines 1-22, Paragraph 24, lines 1-4, and Paragraph 25, line 1 of Martin).
Regarding claim 8, Martin as modified by Armstrong teaches the telescopic device according to claim 1, wherein the inner side wall surface of the housing is formed from bare titanium or aluminum (Paragraph 23, lines 1-22, and Paragraph 24, lines 1-4 of Martin)
Regarding claim 9, Martin as modified by Armstrong teaches the telescopic device according to claim 1, wherein the housing and the sliding rod cooperate, optionally via one or more seals, to define a substantially sealed chamber within the bore (Paragraph 17, lines 1-11 of Martin).
Regarding claim 11, Martin as modified by Armstrong teaches a vehicle assembly including a telescopic device according to claim 1 (Abstract, lines 1-2, and 12 as seen in figure 1 of Martin).
Regarding claim 12, Martin as modified by Armstrong teaches an aircraft assembly comprising the vehicle assembly of claim 11 (Abstract, lines 1-2, and 12 as seen in figure 1 of Martin).
Regarding claim 13, Martin as modified by Armstrong teaches the aircraft assembly of claim 12, wherein the aircraft assembly comprises an aircraft landing gear assembly (Abstract, lines 1-2, and 12 as seen in figure 1 of Martin).
Regarding claim 14, Marin teaches a method of manufacturing a telescopic device, the method comprising: providing a housing (32) having an inner side wall surface defining a bore with an open end (32 as seen in figure 2), the inner sidewall being provided with an annular groove having a second mounting surface (Shown below in figure 2) for mounting a second bearing (46 as seen in figure 2, and Paragraph 21, lines 1-11) relatively far from the open end of the bore relative to a first bearing (32, 40, and 46 as seen in figure 2); providing a second bearing (46); inserting the second bearing into the bore (46 as seen in figure 2), the second bearing being annular in shape with a central axis (46 as seen in figures 3, and 4), the bearing having a radially outer mounting surface (46 as seen in figures 3, and 4) and a radially inner bearing surface for sliding engagement with an outer surface of a rod (46 as seen in figures 2, 3, and 4, and Paragraph 21, lines 1-11); moving the second bearing to situate the second bearing in the annular groove (46 as seen in figure 2, and Paragraph 21, lines 1-11); and inserting an end of the rod through the second bearing (30 and 46 as seen in figure 2, and Paragraph 21, lines 1-11).  But, Martin does not teach that the annular groove and the second bearing have arcuate cross-sections.  However, Armstrong does teach that the annular groove and the second bearing have arcuate cross-(14, and 16 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the annular groove and the second bearing have arcuate cross-sections because Martin and Armstrong are both telescoping shock absorbers with bearings. The motivation for having the annular groove and the second bearing have arcuate cross-sections is that it helps to properly align the piston with the cylindrical housing.

    PNG
    media_image1.png
    384
    615
    media_image1.png
    Greyscale

Regarding claim 17, Martin as modified by Armstrong teaches the telescopic device according to claim 1, but Martin does not teach that the annular groove defining the groove mounting surface of arcuate cross-section to house and retain the second bearing is formed directly into the housing.  However, Armstrong does teach that the annular groove defining the groove mounting surface of arcuate cross-section to house and retain the second bearing is formed directly into the housing (11, 12, 15, and 16 as seen in figure 1, cups 15, and 16 form a portion of the housing along with the inner and outer cylinders 11, and 12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the annular groove defining the groove mounting surface of arcuate cross-section to house and retain the second bearing be formed directly into the housing because Martin and Armstrong are both telescoping shock absorbers with bearings. The motivation for 
Regarding claim 18, Martin as modified by Armstrong teaches the telescopic device according to claim 1, wherein the second bearing is mounted in direct sliding contact with the housing (46 and 48 as seen in figure 5 of Martin, as can be seen in figure 5 the second bearing is in direct contact with the second bearing carrier which is an element of the housing).
Regarding claim 19, Martin as modified by Armstrong teaches the telescopic device according to claim 1, wherein the annular groove defining the groove mounting surface of arcuate cross-section is located between adjacent cylindrical portions of the bore (Shown below in figure 5 of Martin).

    PNG
    media_image2.png
    529
    494
    media_image2.png
    Greyscale

Regarding claim 20, Martin as modified by Armstrong teaches the telescopic device according to claim 19, wherein the radially outer bearing mounting surface of arcuate cross-section has a larger outer diameter than a respective inner diameter of each of the adjacent cylindrical portions of the bore (As can be seen above in figure 5 of Martin, the groove for the second bearing 46 has a larger outer diameter than the inner diameter of the adjacent cylindrical portions of the bore).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PGPub #2010/0181423) as modified by Armstrong (US #2,670,816) as applied to claim 1 above, and further in view of Kamiya et al. (PGPub #2015/0330445).
Regarding claim 3, Martin as modified by Armstrong teaches the telescopic device according to claim 1, but does not teach that the second bearing is formed from two discrete C shaped parts.  However, Kamiya does teach that the second bearing is formed from two discrete C shaped parts (13 as seen in figure 1, and Paragraph 20, lines 7-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearing formed from two C shaped parts because Martin and Kamiya are both systems on vehicles that use bearings to provide stability and help prevent wear.  The motivation for having the bearing formed from two C shaped parts is that it allows the bearing to be easily added or removed without disassembling significant other portions of the device.
Regarding claim 4, Martin as modified by Armstrong teaches the telescopic device according to claim 1, with a second bearing (46 of Martin) but does not teach that the bearing is formed from one or more body portions each arranged to carry one or more bearing ring portions on a radially inner face to define the bearing surface.  However, Kamiya does teach that the bearing is formed from one or more body portions (13 as seen in figure 1, and Paragraph 20, lines 7-10) each arranged to carry one or more bearing ring portions on a radially inner face to define the bearing surface (13 as seen in figure 1, and Paragraph 20, lines 3-10, Figure 3b shows an assembled main bearing which shows that the two bodies each have an inner surface that makes up the bearing surface).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PGPub #2010/0181423) as modified by Armstrong (US #2,670,816) as applied to claim 1 above, and further in view of Brock II et al. (PGPub #2013/0064490).
Regarding claim 5, Martin as modified by Armstrong teaches the telescopic device according to claim 1, with a second bearing (46 of Martin), but does not teach that the bearing mounting surface of the bearing is defined by a layer of first material having a lower coefficient of friction in comparison to the coefficient of friction of a second material from which another part of the bearing is formed.  However, Brock does teach that the bearing mounting surface of the bearing is defined by a layer of first material (48) having a lower coefficient of friction in comparison to the coefficient of friction of a second material (41) from which another part of the bearing is formed (Paragraph 17, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the bearing made of a first and second layer where the first layer has a lower coefficient of friction because Martin and Brock are both systems on vehicles that use bearings to provide stability and help prevent wear.  The motivation for having the bearing made of a first and second layer where the first layer has a lower coefficient of friction is that it helps to reduce the friction between the bearing and the rod which helps to improve the efficiency of the system.
Regarding claim 6, Martin as modified by Armstrong and Brock teaches the telescopic device according to claim 5, with a second bearing (46 of Martin), but, Martin does not teach that the majority of the bearing is formed from the second material.  However, Brock does teach that the majority of the bearing is formed from the second material (41 and 48 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the majority of the bearing made from the second material because Martin and Brock are both systems on vehicles that use bearings to provide stability and help prevent wear.  The motivation for having the majority of the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PGPub #2010/0181423) as modified by Armstrong (US #2,670,816) as applied to claim 1 above, and further in view of Li et al. (PGPub #2015/0367933).
Regarding claim 10, Martin as modified by Armstrong teaches the telescopic device according to claim 1, but does not teach that the telescopic device includes one or more control ports arranged to be coupled to sources of control fluid to extend and compress the telescopic device.  However, Li does teach that the telescopic device includes one or more control ports (10) arranged to be coupled to sources of control fluid to extend and compress the telescopic device (Paragraph 14, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control port with a fluid supply to change the length of the device because Martin and Li are both main telescoping struts for aircraft landing gears.  The motivation for having a control port with a fluid supply to change the length of the device is that it allows the length of the device to be controlled which can help adjust the length to ensure that a vehicle using the device is able to avoid obstacles.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (PGPub #2010/0181423) as modified by Armstrong (US #2,670,816) as applied to claim 14 above, and further in view of Davis et al. (GB #553,067).
Regarding claim 15, Martin as modified by Armstrong teaches the method of manufacturing a telescopic device according to claim 14, but does not teach the step of providing a second bearing comprises providing a second bearing which is formed from two discrete C shaped halves; and the step of moving the second bearing comprises moving and situating one bearing half into the annular groove and moving the other bearing half into the bore at an angle such that the axis of the other bearing half is (9, and 10); and the step of moving the second bearing comprises moving and situating one bearing half into the annular groove (10 as seen in figure 4) and moving the other bearing half into the bore at an angle such that the axis of the other bearing half is non parallel with respect to the longitudinal axis of the bore (9 as seen in figure 4) until the other bearing half reaches the annular groove (9 as seen in figure 4) and then rotating the other bearing half until its axis is generally parallel with respect to the longitudinal axis of the bore (9 as seen in figures 4, and 5) such that the second bearing is situated in the annular groove (9 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second bearing made of two C-shaped halves, and inserting the first half into the annular groove, then bringing the second half up to the groove at an angle to the first half and rotating so that the second half is in the groove because Martin and Davis are both bearing systems.  The motivation for having the second bearing made of two C-shaped halves, and inserting the first half into the annular groove, then bringing the second half up to the groove at an angle to the first half and rotating so that the second half is in the groove is that it allows a circular bearing to be placed within the groove without having the bearing needing to be able to be deformed which helps to ensure that the bearing is sufficiently rigid and capable of withstanding the forces that it is subjected to.
Regarding claim 16, Martin as modified by Armstrong and Davis teaches the method of manufacturing a telescopic device according to claim 15, but Martin does not teach the step of moving the second bearing further comprises tilting the other bearing half to allow it to move past the first bearing half to reach the annular groove.  However, Davis does teach the step of moving the second (9 as seen in figure 4, and shown below in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to tilt the other bearing half when inserting it because Martin and Davis are both bearing systems.  The motivation for tilting the other bearing half when inserting is that it can help get the other bearing half in place by curving it around the first half.

    PNG
    media_image3.png
    173
    457
    media_image3.png
    Greyscale

Response to Arguments
Regarding the applicants argument regarding Armstrong failing to teach that the housing defining the bore having an annular groove defining a groove mounting surface of arcuate cross-section to house and retain the second bearing, the examiner agrees that the grooves in Armstrong are not made into the surface of a housing made of a single unitary cylindrical member, however, claim 1 simply states that the housing has an inner side wall surface defining a bore with an open end, it does not state that the housing is made of a single unitary cylindrical member that has a groove in the tubular member to house the second bearing.  Element 15 of Armstrong forms a portion of the housing of the shock absorber because it is attached to the housing and does not move relative to the motion of the piston.  If the applicant wishes to have claim 1 require that the housing is made of a single unitary cylindrical member that has a groove in the tubular member to house the second bearing then the claims should be amended to reflect those limitations.
Regarding the applicants arguments that the bearing of Armstrong is not a second bearing, the examiner agrees that Armstrong only teaches a single bearing, however the examiner is relying on 
Regarding the applicants final argument regarding the motivation to modify the reference, the examiner disagrees, as the applicant states in the argument, Martin and Armstrong mount their bearing in a similar manner by placing additional members on the outer housing member, and as argued above these additional members form a portion of the housing and claim 1 as it is currently written does not prohibit the housing from being made from multiple members.  Because of this the examiner does not believe that there would be an issue with modifying Martin with Armstrong to teach the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647